IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

ERIC RICHMANN,

Plaintiff,
V. No.: 2:20-cv-00594-KG-SMV

BNSF RAILWAY COMPANY,
BOOKER AND JANE DOE MUNN, DOES 1 THROUGH 5,

Defendants.

STIPULATED ORDER REGARDING RULE 35 MEDICAL EXAM
Re: MRI of Lumbar and Cervical Spine

THIS MATTER having come before the Court on the Stipulation of the parties made
pursuant to Fed.R.Civ.P. 35, and the Court finding that the parties’ Stipulation is well taken, the

Court hereby enters its ORDER as follows:

1. Ona mutually agreeable date no later than July 15, 2021, Plaintiff Eric Richmann shall
submit himself to two Magnetic Resonance Imaging (MRI) study of his lumbar (L1-L5)
and cervical spine (C1-C7). One shall be with contrast and the other without contrast. The
procedure(s) shall last no more than one hundred twenty (120) minutes.

2. Defendant BNSF Railway Company shall be solely responsible for the cost and expense
of obtaining such MRI studies under paragraph 1 of this Order.

3. The MRI imaging shall be performed at Sun View Imaging Services located at 2525 S.
Telshor, Las Cruces, NM 88011.

4. The results/report of the MRI imaging studies and original, native imaging files shall be
delivered to counsel for BNSF Railway Company, Justin D. Rodriguez, at 201 Third Street

NW, Ste. 1850, Albuquerque, NM 87102.
5. Upon receipt of the MRI imaging studies/report and original, native imaging files, counsel
for BNSF shall provide true, correct and accurate copies of the same to counsel of Plaintiff.

6. Sun View Imaging Services is authorized to conduct MRI imaging studies with and without
contrast of Mr. Richmann’s Lumbar spine (L1-L5) and Cervical spine (C1-C7).

7. There will be no additional Fed. R. Civ. P. 35 MRI imaging or studies performed on Mr.
Richmann in this case beyond the two Ordered MRI imaging studies here.

8. Sun View Imaging Services is authorized to communicate directly with counsel for BNSF
Railway Company, Atkinson, Baker & Rodriguez, P.C., regarding the administration,
payment and coordination of the imaging permitted under the Order. Except as set forth in
paragraph 4 above, nothing in this Order authorizes Sun View Imaging Services to
communicate directly with counsel for BNSF Railway Company, Atkinson, Baker &
Rodriguez, P.C., regarding the findings or impressions from this Ordered MRI imaging or

any prior MRI imaging performed on Plaintiff Eric Richmann.

IT IS SO ORDERED.

 
STIPULATED AND APPROVED BY:

By:___/s/Julia E. McFall
Julia E. McFall

ATKINSON, BAKER & RODRIGUEZ, P.C.

201 Third Street NW, Suite 1850

Albuquerque, NM 87102

Tel: (505) 764-8111

Fax: (505) 764-8374

Attorneys for Defendant BNSF Railway Company

-AND-
By: /s/ Nathan L. Karlin (via email 7/7/2021)

CABRERA LAW FIRM

525 E. Lohman Ave., Suite B
Las Cruces, NM 88001

Tel: (575) 523-0114

Fax: (575) 366-8008

POTTROFF & KARLIN LLC
Nathan L. Karlin
320 Sunset Ave.

Manhattan, KS 66502
Attorneys for Plaintiff
